Citation Nr: 1723246	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  07-14 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from July 1947 to July 1950.  He had periods of active duty for training (ADT) from July 12, 1947 through July 27, 1947; August 6, 1948 through August 20, 1948; and August 6, 1949 through August 20, 1949.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's file was since transferred to the RO in Louisville, Kentucky.

The Veteran's claims were then remanded in September 2008 and March 2010 for additional development.  The Board denied the claims in a May 2012 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In response, the Court issued a March 2014 Memorandum Decision setting aside the Board's decision and remanding the issues to the Board for reconsideration.  In January 2015, the Board remanded the claims in accordance with the Court's March 2014 Memorandum Decision, and remanded the claim again in August 2015 and June 2016.  The claims file has now been returned to the Board for further adjudication.

A Travel Board hearing was held in January 2008 with the Veteran and his spouse in Louisville, Kentucky, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony has been associated the claims file.


FINDING OF FACT

The Veteran's respiratory condition is not etiologically related to service.
CONCLUSION OF LAW

The Veteran's respiratory condition was not incurred in and is not attributable to any period of ADT, to include any asbestos exposure therein.  38 U.S.C.A. §§ 110, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a December 2004 letter satisfied VA's duty to notify the Veteran of the elements of his claim on appeal.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA applicable at that time.  The Board notes that although the notice provided prior to the initial adjudication of the Veteran's claims did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error is non-prejudicial because the Veteran was subsequently provided notice of these provisions in an October 2008 letter, and the Veteran has not alleged any resulting prejudice.

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's personnel records and relevant post-service treatment records have been collected.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.  With regard to the Veteran's relevant service treatment records, the Board notes that with the exception of an enlistment examination, the Veteran's service treatment records have not been associated with the claims file.  VA determined that all efforts to obtain the records have been exhausted, and further attempts would be futile.  See April 2007 Memorandum.  The Veteran was notified of this in April 2007. Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.  

The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As detailed by the record, the Veteran has been provided several VA examinations in connection with the claims on appeal including June 2010, January 2011, March 2012, May 2015, October 2015, and September 2016 VA examination reports and supplemental opinions.  

A review of the record reveals that several VA examination reports have been completed in connection with the issue on appeal including June 2010, January 2011, March 2012, May 2015, October 2015, and September 2016 examination reports.  Additionally, a review of these examination reports reveals that while the initial June 2010 VA examination report was based on an in-person examination, detailed medical history, and pulmonary function tests, the etiology opinion provided was based on an inaccurate factual predicate as to the extent of the Veteran's asbestos exposure.  Additionally, the same VA examiner made conflicting findings and statements as to the diagnostic criteria required to diagnose asbestos-related interstitial lung disease, and the role of pleural plaques in diagnosing asbestosis in her January 2011 and March 2012 supplemental opinions, and she did not reconcile her June 2010 and January 2011 opinions with her March 2012 etiology opinion.  Given this, inconsistency, the Board finds that the etiology opinions and other medical conclusions as to asbestosis diagnostic criteria are not adequate for rating purposes.  However, to the extent that these examination reports provide history and the results of objective medical testing such as pulmonary function tests that are relied on by the May 2015, October 2015, and September 2016 VA examiners the Board will summarize the contents of these examination reports and evidence favorable to the Veteran, but will not rely on the etiology opinions contained therein to support a finding against the Veteran's claim.  

As for the May 2015, October 2015, and September 2016 VA examination and supplemental etiology opinions, the Board notes that none of these examinations were based on an in-person examination, but they were based on a review of the claims file, provided a detailed medical history, and reviewed the findings of previous VA examinations, including evidence favorable to the Veteran, such as the June 2010 and January 2011 VA examination reports.  As such, the Board finds that cumulatively, the May 2015, October 2015, and September 2016 VA examination reports are adequate for rating purposes.

Additionally, as noted above, this appeal has significant prior remand history, including September 2008, March 2010, January 2015, August 2015, and June 2016 remand decisions.  When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  With regard to one of the Board's most recent remand directives the Board notes that the AOJ attempted to procure an opinion from the September 2011 B-reader, but, as documented in the record, he was unavailable.  However, three supplemental opinions addressing the September 2011 B-reader findings were procured, and were responsive to the substance of the remand directives addressing the September 2011 B-reader report.  Additionally, a review of the record reveals that any all other requested claim development has been completed.  As such, the Board finds that the AOJ has substantially complied with all previous Board remand directives.  

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in January 2008.  The January 2008 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Below, Part III outlines the statutes, regulations, and case law relevant to claims of service connection, and applies them to the facts of the Veteran's claim.

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.  Reserve and National Guard service are generally comprised of periods of active duty for training (ADT) or inactive duty training (IDT).  ADT is defined as full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6(c).  IDT is defined as duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6(d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

According to VA's M21-1 Adjudication Procedure Manual ("VBA Manual"), clinical diagnosis of asbestosis requires a history of exposure to asbestos and radiographic evidence of parenchymal lung disease.  M21-1, IV.ii.2.C.2.g.  Diagnostic indicators include: (1) dyspnea on exertion; (2) end-respiratory rales over the lower lobes; (3) compensatory emphysema; (3) clubbing of the fingers in the late stages; and (4) pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  Id.  Asbestos is a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies that is commonly found in steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at IV.ii.2.C.2.a.  Many people with asbestos-related diseases have only recently come to medical attention because the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  Id. at IV.ii.2.C.2.f.   Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at IV.ii.2.C.2.b.  Asbestos-related diseases can be caused by even brief or indirect asbestos exposure.  Id. at IV.ii.2.C.2.c.


1. Evidence and Analysis

The Veteran claims in service asbestos exposure due to his work in the motor pool working on brake pads.  The Veteran's personnel records indicate that he served as an automobile mechanic and a light truck driver.  Asbestos exposure has been conceded on this basis.  However there are February 1993 and August 1996 treatment records in which the Veteran also discusses possible asbestos exposure related to involvement placing some water pipes.

A private medical report dated February 1993 indicates that the appellant reported "a significant history" of asbestos exposure in the past and that he worked on a project involving water pipes that may have had asbestos insulation.  At this time the Veteran reported a history of smoking, but explained that he had quit in 1988; the exact details of how much or how many years he had smoked was not documented.  The treating physician diagnosed hemoptysis, probably related to bronchitis, and rule out endobronchial lesion.  A December 1993 CT scan showed numerous calcified hilar mediastinal lymph nodes and some non-calcified nodes in the right hilum.  The treating physician suspected that the appellant had bronchitis as the cause of his hemoptysis, with possible bronchiectasis in the right upper lobe.

Additional records dated August 1996 through May 2003 reflect diagnoses of bronchitis, bronchiectasis, lung scarring, and a history of asbestos exposure.  A May 2003 CT scan showed changes consistent with prior granulomatous disease with some calcifications, but no acute pulmonary process.

A September 2005 statement from the Veteran's representative stated that the Veteran worked in the motor pool during service, changing brake pads and cleaning brake drums.  He used compressed air for these duties.  The brakes were made with asbestos, and no respiratory protection was afforded.

The Veteran also submitted medical reports from a private physician dated September 2005 and November 2005.  In these reports, the physician stated that a recent CT scan revealed evidence of mild interstitial lung disease.  A diagnosis of mild chronic obstructive pulmonary disease (COPD) was provided.  A history of asbestos exposure was noted, and the physician opined that the Veteran's current lung disorder may have been the result of prior asbestos exposure.  As to a diagnosis of asbestosis, the physician recommended an examination by a B-reader or at least an occupational medicine specialist who evaluates patients regarding the possibility of pneumoconiosis on a regular basis.  With regard to the Veteran's history of in-service asbestos exposure the Veteran's private physician characterized this exposure as "significant" but did not provide any further details or otherwise reference the time frame of the Veteran's actual ADT exposure.  Additionally, possible civilian asbestos exposure from working on pipes was not discussed.

The Veteran testified at a Travel Board hearing in January 2008.  He reported spending time working in the motor pool in service, which included work on brake pads and drums.  He utilized an air hose to blow dust off the equipment.  He did not have a mask or other respiratory protection.  He denied any civilian asbestos exposure.

A June 2010 VA examiner provided a positive etiology opinion attributing the Veteran's interstitial lung disease to asbestos exposure in the military.  In support of this, the examiner stated that the Veteran's presentation was compatible with acceptable criteria put forth by the American Thoracic Society, which he summarized.  He also stated that there was "no history of other possible causes" and that the Veteran's asbestos exposure was "prolonged."  The Veteran's service history as summarized by this examiner was from July 1947 until July 1950, and the Veteran's limitation of active duty service to 2 weeks during each one of those years was not specifically discussed.  Although the examiner did acknowledge and discuss the Veteran's 51 year history of tobacco abuse smoking two to three pack per day until 1988, she concluded only that such tobacco use "has a well-known synergistic effect" in the development of asbestosis" and that the Veteran "has overlying mild obstructive pulmonary disease that is consistent with tobacco use."

A January 2011 supplemental opinion clarified that the Veteran's asbestos exposure was limited to three 2 week periods of ADT, and recommended that the Veteran be evaluated by a Board-certified pulmonologist and that he undergo a B-reading to "more accurately and fairly determine this opinion."  She further stated that the Veteran "did not have other known cause for his interstitial lung disease" and "she did not elicit any history of other significant exposure."  Additionally, she stated that the Veteran had "diagnostic criteria compatible with asbestosis," noting his latency period with regard to asbestosis.  She also observed that he had a 50+ year smoking history and that tobacco has a "known synergistic effect on the development of asbestosis."  She also noted that although the Veteran does not have pleural plaques, evidence of plaques is not a requirement for the diagnosis of asbestosis.

A September 2011 B-reading was completed.  The resulting impression revealed no evidence of pleural plaque or pleural calcification and "no evidence of asbestos exposure."  A March 2012 supplemental opinion provided a negative etiology opinion on the basis of the September 2011 B-reader result and the Veteran's "2 week period of active duty" (this is a misstatement of the Veteran's actual ADT service-which totals six weeks over the course of 3 years.)  He confirmed that the Veteran's pulmonary function tests were consistent with restrictive lung disease and a component of obstructive lung disease.  The June 2010, January 2011, and March 2012 examination reports and supplemental opinions were all provided by the same VA examiner.

An April 2012 letter from a private treating physician submitted a letter explaining that the Veteran has increasing issues with dyspnea and dyspnea on exertion, and that he reports a history of asbestosis secondary to exposure during his time of military service.  This examiner explained that the Veteran had heart failure secondary to underlying pulmonary disease.

A different VA examiner completed another supplemental report in May 2015 VA and he reviewed the September 2011 B-reader results and provided some context as to the conclusions of that radiological report.  The examiner also reviewed the contents of the January 2011 supplemental opinion but misidentified it as the June 2010 examination report.  This examiner explained that Veteran's 51 year history of tobacco abuse constitutes "a significant known cause of interstitial lung disease."  The examiner concluded that the Veteran's interstitial lung disease is likely the result of smoking, explaining that smoking is a known cause of several forms of interstitial lung disease, and that while asbestosis is a more common cause of interstitial lung disease than is smoking, the Veteran's asbestos exposure had to be considered against his greater than 50 year smoking history.  In an October 2015 he corrected his characterization of the Veteran's asbestos exposure as 6 weeks rather than 2 weeks, and stated that it did not change his May 2015 opinion.  He also stated that September 2011 B-reader result had significant probative value with regard to establishing a diagnosis of asbestosis.  With regard to whether the September 2011 B-reader's statement with regard to asbestos exposure was a factual finding of a medical finding regarding the Veteran's computer tomography (CT) findings, the examiner stated as follows: "no medical person reading P.H.'s CT interpretation would conclude that P. H. was stating that there was no evidence in the [] record that the Veteran was exposed to asbestos."  He then went on to explain that an "impression" as the term is used in CT findings is a reference to the examining physician's impression of the CT findings in front of him or her.  The examiner further explained that the September 2011 B-reader was stating that the was no evidence of asbestos in the CT results he was reviewing and added that it is not logical to conclude that a B-reader would though he was being asked to review a CT for asbestosis related changes in a person without any history of asbestos exposure.

Finally, a September 2016 VA examiner explained that pleural plaques are very significant in substantiating or ruling out asbestos exposure and the development of asbestosis.  He further explained that pleural plaques are uncommon in other interstitial lung diseases, and that pleural plaques are characteristic of asbestosis, and that 50 percent of people exposed to asbestos will develop pleural plaques.  He noted that the characteristic high resolution computer tomography (HRCT) findings of asbestosis include: sub pleural linear densities or varying length parallel to the pleura, basilar and dorsal lung parenchymal fibrosis, with peri-bronchiolar, intralobular, and interlobular septal fibrosis, coarse parenchymal bands (2 to 4 cm in length), often contiguous with the pleura, coarse honeycombing in advanced disease, and pleural plaques, which help differentiate asbestos-induced parenchymal disease from other interstitial lung diseases.  He then reviewed the Veteran's history of smoking, and the Veteran's 1993 and 1996 exposure history which he characterized as the Veteran "divulge[ing]" significant history; however the Veteran's actual statements as to civilian asbestos exposure are as characterized above.  However, the examiner stated that the "most likely" reason for the Veteran's interstitial changes was his tobacco use history, noting that his in-service asbestos exposure was minimal and of a 6 week total duration, and that the Veteran has civilian asbestos exposure.  The examiner also commented on the September 2011 B-reader determination that there was no medical evidence of an asbestos-related disability.  She then explained that, as a radiologist performing a B reading, there was no indication that he would have interviewed the Veteran or otherwise had any basis to make a factual statement based on his interpretation of a CT scan.

Applying the elements of service connection to the facts of this claim, the Board observes that the Veteran has a current diagnosis of interstitial lung disease as well as a separate diagnosis of chronic obstructive pulmonary disease (COPD) that has been attributed to his smoking history, and in-service asbestos exposure has been conceded.  However, the Board finds that the May 2015, October 2015, and September 2016 VA supplemental examination and etiology opinions present strong probative evidence against a finding of medical nexus.  The Board finds these examination reports are probative for the same reasons it has found them adequate for rating purposes.  Additionally, the Board observes that the October 2015 and September 2016 supplemental opinions are the only examination reports correctly report the Veteran's ADT, which consists of three 2 week annual tours in 1947, 1948, and 1949.  Moreover, the etiology opinions in the above discussed examination reports are predicated not only on the Veteran's September 2011 B-reading and lack of pleural plaques, but his possible civilian asbestos exposure and his significant 51 year smoking history, weighted against the Veteran's six weeks of in-service asbestos exposure.  

The Board acknowledges that private treatment records discuss the Veteran's asbestos exposure and characterize it as "significant," none of these records are specific as to the exact time frame of the Veteran's asbestos exposure, or his previous two to three pack per day smoking habits.  Moreover, these private treatment records do not establish an affirmative diagnosis of asbestosis.  Likewise, the Board also acknowledges the findings of the June 2010 VA examiner.  However, after the periods of the appellant's service were clarified, the examiner was unable to offer an opinion without resorting to speculation, and the examiner later provided a negative etiology opinion that conflicted with her earlier statements as to the diagnostic criteria for diagnosing asbestosis and the relevance of pleural plaques in rendering such a diagnosis.  Given this, the Board finds that this particular VA examiner's findings and etiology opinions do not constitute reliable and probative medical evidence with regard to the Veteran's claim.

The Board further acknowledges the Veteran's lay evidence with regard to his respiratory condition.  Because there is no universal rule as to the competency of lay testimony on medical etiology, the Board must determine on a case-by-case basis whether a particular medical condition is a type of condition a lay person may competently testify to.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, in this case, the underlying etiology of interstitial lung disease is outside the common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4; Kahana, 24 Vet. App. at 435.  Unlike, for example, reporting exposure to break pads with asbestos on them, determining the etiology of a medical condition such as asbestosis requires inquiry into biological processes, anatomical relationships, physiological functioning, and the interpretation of medical testing and results.  Cf. 492 F.3d at 1377 n.4.  Such internal physical processes are not readily observable and are not within the competence of this Veteran, who has not been shown by the evidence of record to have medical training or skills.

As such, on the basis of the foregoing, the Board finds that there is insufficient evidence of medical nexus, and that an award of entitlement to service connection for a respiratory condition is not warranted here.  38 U.S.C.A. §§ 110, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).



ORDER

Entitlement to service connection for a respiratory disorder is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


